Name: 75/153/EEC: Commission Decision of 25 February 1975 on the reform of agricultural structures in Ireland in implementation of Directive No 72/161/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  social framework;  agricultural structures and production;  economic policy;  agricultural policy; NA
 Date Published: 1975-03-06

 Avis juridique important|31975D015375/153/EEC: Commission Decision of 25 February 1975 on the reform of agricultural structures in Ireland in implementation of Directive No 72/161/EEC (Only the English text is authentic) Official Journal L 060 , 06/03/1975 P. 0026 - 0026COMMISSION DECISION of 25 February 1975 on the reform of agricultural structures in Ireland in implementation of Directive No 72/161/EEC (Only the English text is authentic) (75/153/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 27 November 1974 the Government of Ireland, acting in pursuance of Article 10 (4) of Directive No 72/161/EEC, forwarded the text of a Scheme of Vocational Training for Persons engaged in Agriculture; Whereas under Article 11 (3) of Directive No 72/161/EEC the Commission must decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions notified comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title II of Directive No 72/161/EEC to give persons aged 18 or over engaged in agriculture the opportunity to acquire new agricultural skills, or to improve those which they already possess, so that they are in a position to integrate into modem agriculture; Whereas to that end the Member States are therefore required under Articles 5 (1) and 6 (1) of Directive No 72/161/EEC to introduce, in addition to the normal agricultural training provided in their country, measures designed to give farmers and hired and family agricultural workers further training of a general, technical and economic nature; Whereas under the third indent of Article 12 (2) of Directive No 72/161/EEC the Guidance Section of the EAGGF is to refund to Member States 25 % of the expenditure incurred in respect of such measures, up to a maximum of 1 500 units of account for each person engaged in agriculture having completed a course of basic or advanced vocational training; Whereas the abovementioned Scheme of Vocational Training for Persons engaged in Agriculture is in conformity with Title II of the Directive and provided inter alia for basic and advanced training courses which satisfy the requirements imposed in respect of complete courses designed to enable persons engaged in agriculture generally to improve their occupational skills or to acquire new ones; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Scheme of Vocational Training for Persons engaged in Agriculture as notified by the Government of Ireland satisfies the conditions for financial contribution from the Community to common measures as referred to in Article 8 of Directive No 72/161/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 25 February 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 15.